             Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 1 of 18




Laura B. Dowgin, Esq.
COZEN O'CONNOR
45 Broadway Atrium 16th Floor
New York, New York 10006
Tel: (212)-453-3775
Fax: (646)-461-2087
Email: LDowgin@cozen.com
Attorneys for Plaintiff
Hiscox Insurance Company, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

HISCOX INSURANCE COMPANY, INC.
Plaintiff

V.                                                                   DOCKETNO. 18-cv-10222

CURTIS BORDENAVE and BUSINESS
MOVES CONSULTING, INC., d/b/a
BUSINESS MOVES, KHALED M.
KHALED and ATK ENTERTAINMENT, INC.
Defendants

                      COMPLAINT FOR DECLARATORY JUDGMENT

        Hiscox Insurance Company, Inc. ("Hiscox") files its Complaint for Declaratory Judgment

against the Defendants Curtis Bordenave and Business Moves Consulting, Inc. d/b/a Business

Moves (together, "Business Moves"), Khaled M. Khaled ("DJ Khaled") and ATK Entertainment,

Inc. ("ATK") (together, "Underlying Plaintiffs") pursuant to 28 U.S.C. §2201(a), and in support

thereof, states as follows:

                                  NATURE OF THE ACTION

        1.      This is an action for a declaratory judgment with respect to two policies issued by

Hiscox to Business Moves. The first policy is a commercial general liability policy no. UDC-

1920438-CGL-17, issued by Hiscox to Business Moves for the policy period March 2, 2017 to


                                                 1
              Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 2 of 18




March 2, 2018 (the "CGL Policy"). A copy of the Policy is attached as Exhibit A to this Complaint

and incorporated herein. The second policy is a professional liability policy no. UDC-192043 8-

EO-17, issued by Hiscox to Business Moves for the policy period March 2, 2017 to March 2, 2018

(the "PL Policy"). A copy of that Policy is attached as Exhibit B to this Complaint. 1 The CGL

Policy and the PL Policy are referred to together as the "Policies."

         2.      Hiscox is cmTently affording a defense to Business Moves under the CGL Policy

pursuant to a reservation of rights with respect to an underlying lawsuit pending in this District

styled Khaled M. Khaled and ATK Entertainment, Inc. v. Curtis Bordenave and Business Moves

Consulting Inc. dba Business Consulting, 2 Docket No. 1: 18-cv-05187 (the "Underlying Action").

A copy of the complaint in the Underlying Action is attached as Exhibit E to this Complaint.

         3.      The Underlying Action involves Underlying Plaintiff's claims of federal trademark

infringement and civil rights and privacy violations under New York statutory law, among other

causes of action. See Exhibit E.

        4.       By way of this lawsuit, Hiscox seeks a declaration that the Policies do not afford

coverage to Business Moves for the Underlying Action, and therefore Hiscox is not obligated to

pay for its defense and owes it no further duties or liabilities, contractual or otherwise.

         5.      Defendants DJ Khaled and ATK are interested parties to this litigation, as the

parties seeking relief from Business Moves in the Underlying Action.




1 Hiscox also issued two renewal policies, one in Commercial General Liability, UDC-1920438-CGL-18, attached as
Exhibit C, and one in Professional Liability, UDC-1920438, attached as Exhibit D. There are no policy form changes,
either by form number or revision, between the two policy years, so the policy assertions made as to the 2017-18
policy year apply with equal validity to the 2018-19 policy year.
2 The caption in the Underlying Action appears to contain a typographical error, as the remainder of the Underlying
Action refers to the party as "Business Moves Consulting, Inc. dba Business Moves."
                                                        2
            Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 3 of 18




                                          THE PARTIES

       6.      Plaintiff, Hiscox Insurance Company, Inc., 1s an Illinois corporation with its

domicile and principal place of business in Illinois.

       7.      Defendant Khaled M. Khaled is an individual residing in Miami-Dade County,

Florida, with his domicile in Florida.

       8.      Defendant ATK Entertaimnent, Inc. is a Florida registered corporation with its

p1incipal place of business and domicile in Florida.

       9.      Defendant Cmiis Bordenave is an individual residing in Dallas, Texas, with his

domicile in Texas.

       10.     Defendant Business Moves Consulting, Inc. is a Mississippi registered corporation

with its principal place of business and domicile in Texas.

                                 JURISDICTION AND VENUE

       11.     This is an action for declaratory judgment under 28 U.S.C. §2201 (the Declaratory

Judgment Act). This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.

Section 1332 because the parties in this case are all diverse to each other and the amount in

controversy exceeds the sum of Seventy-Five Thousand Dollars ($75,000), exclusive of interest

and costs. Specifically, the cost of defense for the Underlying Action which is being currently paid

by Hiscox, has been anticipated to exceed $500,000.

       12.     Personal jurisdiction is appropriate as to all parties, as all Defendants are currently

engaged in litigation before this Court in the Underlying Action. As this suit seeks judicial

detennination as to whether there is coverage under the Policies for Business Moves, this Court

has specific jurisdiction over this declaratory judgment action.


                                                  3
          Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 4 of 18




       13.       Venue is proper in this District pursuant 28 U.S.C. § 1391(b )(2), in that a substantial

pmi of the events giving rise to the claim occurred in this District. Specifically, the Underlying

Action for which coverage is at issue alleges that Business Moves violated Underlying Plaintiffs'

rights under New York law and made defamatory statements to New York corporations.

                         THE HISCOX CGL INSURANCE CONTRACT

       14.       Hiscox issued Commercial General Liability Policy number UDC-1920438-CGL-

17 to "Business Moves" for the policy period March 2, 2017 to March 2, 2018. See Exhibit A.

       15.       Defendant Curtis Bordenave is an insured, but only with respect to his duties as an

officer or director of Business Moves.

       16.       Coverage A of the CGL Policy affords coverage to Business Moves for those sums

that it becomes legally obligated to pay as damages because of "bodily injury" or "property

damage" during the policy period caused by an "occurrence." See Exhibit A.

       17.       The CGL Policy contains the following relevant exclusions, applicable to Coverage

A:

       This insurance does not apply to:

                 a.     Expected or Intended Injury

                        "Bodily injury" or "property damage" expected or intended from the
                        standpoint of the insured.

                 o.     Personal and Advertising Injury

                        "Bodily injury" arising out of "personal and advertising injury."

See Exhibit A.

       18.       Coverage B of the CGL Policy affords coverage to Business Moves for those sums

that it becomes legally obligated to pay as damages because of "personal and advertising injury"

                                                    4
         Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 5 of 18




caused by an offense committed during the policy period. See Exhibit A.

       19.       The CGL Policy contains the following relevant exclusions, applicable to Coverage

B:

       This insurance does not apply to:

                 a.     Knowing Violation of Rights of Another

                        "Personal and advertising injury" caused by or at the direction of the
                        insured with the knowledge that the act would violate the rights of another
                        and would inflict "personal and advertising injury."

                 b.     Material Published with Knowledge of Falsity

                        "Personal and advertising injury" arising out of oral or written publication
                        of material, if done by or at the direction of the insured with knowledge of
                        its falsity.

                 d.     Criminal Acts

                        "Personal and advertising injury" arising out of a criminal act committed
                        by or at the direction of the insured.

                 i.     Infringement of Copyright, Patent, Trademark or Trade Secret

                        "Personal and advertising injury" arising out of the infringement of
                        copyright, patent, trademark, trade secret or other intellectual property
                        rights .... However, this exclusion does not apply to infringement, in your
                        "advertisement", of copyright, trade dress or slogan.

                 1.     Unauthorized Use of Another's Name or Product

                        "Personal and advertising injury" arising out of the unauthorized use of
                        another's name or product in your e-mail address, domain name or
                        metatag, or any other similar tactics to mislead another's potential
                        customers.

See Exhibit A.

       20.       The CGL Policy contains the following relevant definitions, applicable to both

Coverage A and Coverage B:

                                                 5
             Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 6 of 18




                 1.     "Advertisement" means a notice that is broadcast or published to the
                        general public or specific market segments about your goods, products or
                        services for the purpose of attracting customers or supporters.

                 3.     "Bodily injury" means bodily injury, sickness or disease sustained by a
                        person, including death resulting from any of these at any time.

                 13.    "OccmTence" mean an accident, including continuous or repeated
                        exposure to substantially the same general hannful conditions.

                 14.    "Personal and Advertising Injury" means injury ... arising out of one or
                        more of the following offenses:

                        d.      Oral or written publication, in any maimer, of material that
                        slanders or libels a person or organization's goods, products or
                        services;

                        e.       Oral or written publication, in any maimer, or material that violates
                                 a person's right of privacy;

                        f.       The use of ai1other's advertising idea in your "advertisement."

                        g.       Infringing upon another's copyright, trade dress or slogan in your
                                 "advertisement."

                 17.    "Property dainage" means:

                        a.       Physical injury to tangible property, including all loss of use of that
                                 property ...

                        b.       Loss of use of tangible property that is not physically injured.


See Exhibit A.

                             THE HISCOX PL INSURANCE CONTRACT

       21.       Hiscox issued Professional Liability Policy number UDC-1920438-CGL-17 to

"Business Moves" for the policy period March 2, 2017 to March 2, 2018. See Exhibit B.

       22.       Defendant Curtis Bordenave is an insured, but only with respect to his duties as

an employee of Business Moves.

                                                    6
            Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 7 of 18




       23.     The coverage under the PL Policy affords coverage to Business Moves for those

sums that it becomes legally obligated to pay as damages and claims expenses because of any

"covered claim" under the terms of the PL Policy for "wrongful acts." See Exhibit B.

       24.     The PL Policy contains the following relevant exclusions, applicable to PL

Coverage:

       This insurance does not apply to any claims:

       A.      based upon or arising out of any actual or alleged fraud, dishonesty, criminal
               conduct, or any knowingly wrongful, malicious, or intentional acts or omissions ...
               unless the "otherwise covered intentional acts or omissions results "in a personal
               injury."

       B.      based upon or arising out of any actual or alleged gaining of any profit or advantage
               to which You were not legally entitled.

       M.      based upon or arising out of any actual or alleged infringement of any copyright,
               trademark, trade dress, trade name, service mark, service name, title, slogan or
               patent or theft of trade secret.

       N.      based upon or arising out of any actual or alleged false or deceptive advertising of
               Your goods or services or misrepresentation in advertising of Your goods or
               services, including but not limited to any wrongful description of prices or Your
               goods or services or the quality or perfonnance of Your goods or services.

       25.     The PL Policy contains the following relevant definitions:

               C.     Claim means any written demand for Damages or for non-monetary relief.

               E.     Damages means a monetary judgment or monetary award that You are
                      legally obligated to pay (including pre- or post-judgment interest) or a
                      monetary settlement negotiated by US with Your consent.

                      Damages shall not mean and We shall not be obligated to pay:

                      1.      fines, penalties, taxes, sanctions levied against You;

                      3.      the return, reduction or restitution of Your fees, commissions,
                              profits or charges for goods provided or services rendered, including
                              any over-charges, or cost over-runs;

                                                 7
          Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 8 of 18




                      4.      liquidated damages;

                      5.      Your cost of complying with injunctive relief.


               L.     Personal injury means injury, other than bodily injury, arising out of one
                      or more of the following offenses:

                      1.      false arrest, detention or imprisonment;

                      2.      malicious prosecution;

                      3.      wrongful eviction from, wrongful entry into, or invasion of the
                              right of private occupancy or premises;

                      4.      slander, libel, defamation or disparagement of goods, products or
                              services; or

                      5.      oral or written publication of material in connection with Your
                              advertising that violates a person's right of privacy.

               0.     Professional services means only those services specified in Endorsement
                      to this Policy as perfonned by or on behalf of an Organization for others
                      for a fee or other compensation.

              U.      Wrongful Act means any actual or alleged breach of duty, negligent act,
                      error, omission or personal injury committed by your in the perfonnance
                      of your professional services.

              V.      You or Your means any:

                      1.      Organization;
                      2.      Employee;

       26.    Endorsement DPL E5018 CW (08/15) modified the definition of Professional

Services under the PL Policy, as follows:

              0.      Professional services means management consulting and/or business
                      consulting services perfonned for others for compensation, including but
                      not limited to:

                      1.      advising on general business operations, strategy, organizational

                                                8
             Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 9 of 18




                                 structure, human resources, marketing and sales campaigns,
                                 systems or ecological/"green" issues; and

                         11.     project management.

       27.       Endorsement DPL E5018 CW (08/15) added the following relevant exclusion to

the PL Policy, as follows:

                 Clause III. EXCLUSIONS is amended to include the following at the end thereof:

                 MC-J. based upon or arising out of Your perfom1ance or failure to perfonn
                 Professional Services in com1ection with the following industries, fields or
                 activities:

                 23.     Your sale of any goods or products ...

See Exhibit B.

                                   THE UNDERLYING ACTION

       28.       On June 6, 2018, Underlying Plaintiffs filed the Underlying Action against

Business Moves. See Exhibit E.

       29.       In the Underlying Action, Underlying Plaintiffs assert that Business Moves is a

"trademark pirate," who is in the business of "appropriating names or trademarks popularized by

others and attempting to assert trademark rights over them - either for the purpose of unfairly

capitalizing on the goodwill associated with the names and trademarks through the sale oft-shirts

bearing them, or for the purpose of extracting a large payment from the targets of Defendants'

predatory conduct." See Exhibit E, ifl, 39.

       30.       Specifically, Underlying Plaintiffs allege that shortly after the birth of DJ K.haled's

son, Asahd Tuck K.haled, Business Moves "intentionally targeted K.haled and his son by using and

applying to register the trademarks ASAHD, ASAHD COUTURE, A.S.A.H.D. A SON AND HIS

DAD, and WE THE BEST LIFESTYLE in connection with purported clothing and magazine

                                                    9
            Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 10 of 18




publishing businesses." The Underlying Action alleges that "[t]ellingly, Defendants have used the

distinctive spelling of 'Asahd' that Khaled and Asahd's mother chose for their son." See Exhibit

E, i/3.

          31.    Moreover, ATK, the business opened by DJ Khaled and his wife to protect their

infant son's interests, allegedly had a business collaboration with Haddad Brands, the exclusive

licensing agent for children's clothing under the Nike JORDAN brand. See Exhibit E, i/37.

          32.    In paragraph 4 of the Underlying Action, it is alleged that Business Moves has

repeatedly defamed A TK, falsely attacking its reputation and seeking to hann its business ... " See

Exhibit E, i/4. Underlying Plaintiffs further assert that "Defendants have intentionally timed their

attacks to try to maximize both reputational and financial hann to ATK, by interfering with the

negotiations between ATK and Haddad Brands to launch an exclusive line of children's apparel

co-branded under the ASAHD and JORDAN brands." Id.

          33.    Describing Business Moves' conduct as "parasitic" and in "bad-faith," the

Underlying Action contends that Business Moves has acted intentionally to violate Underlying

Plaintiffs' rights.

          34.    Underlying Plaintiffs assert that Business Moves' attempts to trademark both DJ

Khaled' s and Asahd' s names, and its improper use of their names through hashtags and T-shirts

was done with the full knowledge of the fact that such activity violates their "exclusive rights in

the WE THE BEST mark and ASAHD name and mark." See Exhibit E, ,i 52. Such conduct is

alleged to have been intentionally fraudulent, malicious, willful and wanton. See id. at i/60.

          35.   Underlying Plaintiffs have further asserted that Business Moves attempted to

interfere with ATK's business relationship by making "knowingly false claims about their


                                                10
             Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 11 of 18




purported ownership of the ASAHD brand and [Underlying Plaintiffs'] purported lack of rights in

the ASAHD mark." See Exhibit E, if54.

       36.       The Underlying Action asserts the following causes of action:

       (1)       Violation of the New York Right of Privacy (N.Y. Civ. Rights Law §50-51),
                 alleging that Business Moves' use of the name Asahd without consent
                 violates ATK's rights under the law;

       (2)       Violation of the New York Right of Privacy (N.Y. Civ. Rights Law §50-51),
                 alleging that Business Moves' use of the names Khaled and DJ Khaled without
                 consent violates DJ Khaled' s rights under the law;

       (3)       Federal Trademark Infringement (15 U.S.C. §1114(1)), alleging that Business
                 Moves' use of the WE THE BEST LIFESTYLE mark was a willful and intentional
                 violation of federal trademark infringement law;

       (4)      Federal Unfair Competition (15 U.S.C. §1125(a)), alleging that Business Moves'
                use of the WE THE BEST LIFESTYLE mark was a willful and intentional
                violation of federal unfair competition law;

       (5)      Unfair Competition Under New York Common Law, alleging that Business
                Moves' use of WE THE BEST LIFESTYLE, ASAHD, KHALED and DJ
                KHALED is likely to confuse the public in violation of New York law;

       (6)      Violation of the New York Deceptive and Unfair Trade Practices Act (N.Y.
                Gen. Bus. Law §349), alleging that Business Moves' use of WE THE BEST
                LIFESTYLE, ASAHD, KHALED and DJ KHALED is a willful and knowing
                disregard of Plaintiffs rights in violation of New York law;

       (7)      Commercial Defamation, alleging that Business Moves' false statements
                regarding A TK were made with knowledge that they were false and with reckless
                disregard of their falsity; and

       (8)      Declaratory Judgment of Non-Infringement, seeking a declaration that
                Underlying Plaintiffs' use of the names and marks does not violate any rights held
                by Business Moves.

       37.      Underlying Plaintiffs seek injunctive relief enjoining Business Moves from using

WE THE BEST, or WE THE BEST LIFESTYLE, KHALED, DJ KHALED, ASAHD and

derivative    names   and   phrases   from   ASAHD,      as   well   as   compensatory   damages,

                                                 11
          Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 12 of 18




exemplary/punitive damages, interest, disgorgement of profits, costs and attorneys' fees. See

Exhibit E.

        38.     On June 25, 2018, Hiscox delivered a letter to Business Moves disclaiming

coverage under the PL Policy and agreeing to provide a defense pursuant to an express reservation

of rights under the CGL Policy. See Exhibit F.

        39.    On July 20, 2018, Hiscox, through its counsel, delivered a letter to Business Moves

providing a further reservation of rights letter and advising that all of the asserted claims appear to

be outside the Policies' coverage. That letter further advised that Hiscox would agree to continue

to defend Business Moves under the CGL Policy until a declination was issued or a court orders

there is no coverage. The July 20, 2018 letter expressly reserved the right to recoup payments made

under its duty to defend, should a court detennine there is no coverage under the Policies. See

Exhibit G.

                                          CLAIM FOR RELIEF

                             First Claim for Declaratory Judgment:

    Coverage A of the CGL Policy Does Not Afford Coverage to Business Moves for the
     Underlying Action, and Therefore Hiscox Owes No Duty to Defend or Indemnify

        40.    Hiscox adopts and incorporates herein by reference the allegations in all proceeding

µtragraphs as if fully repeated herein.

       41.     The Underlying Action filed against Business Moves seeks only to recover

economic loss and/or injunctive relief to prevent further economic loss. See Exhibit B.

       42.     There are no allegations in the Underlying Action of any "bodily injury" or

"property damage" as those tenns are defined by the CGL Policy.

       43.     Moreover, there are no allegations in the Underlying Action of an "occun-ence," as

                                                  12
           Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 13 of 18




that tennis defined by the CGL Policy, as intentional conduct is not an accident.

        44.     As a result, there is no coverage for the Underlying Action under Coverage A of

the CGL Policy, as the insuring agreement is not satisfied.

        45.     Even if the allegations in the Underlying Action satisfied the insuring agreement,

which they do not, Underlying Plaintiffs seek to recover solely for intentional conduct which is

precluded from coverage under Coverage A by the application of Exclusion A, "Expected Or

Intended Injury."

        46.     Even if the allegations in the Underlying Action satisfied the insuring agreement,

which they do not, Underlying Plaintiffs seek to recover for "personal and advertising injury,"

which is precluded from coverage under Coverage A by the application of Exclusion 0, "Personal

And Advertising Injury."

        4 7.    Accordingly, Hiscox seeks a declaration that it owes no duty to defend or indemnify

Business Moves for the Underlying Action under Coverage A of the CGL Policy.

                             Second Claim for Declaratory Judgment:

    Coverage B of the CGL Policy Does Not Afford Coverage to Business Moves for the
     Underlying Action, and Therefore Hiscox Owes No Duty to Defend or Indemnify

        48.     Hiscox adopts and incorporates herein by reference the allegations in all proceeding

Jllragraphs as if fully repeated herein.

        49.     The Underlying Action exclusively alleges that Business Moves acted intentionally

to violate DJ Khaled's and ATK's rights. Accordingly, this matter is entirely precluded from

coverage under Coverage B of the CGL Policy by the application of Exclusion A, "Knowing

Violation Of Rights Of Another."

        50.     The Underlying Action exclusively alleges that Business Moves acted intentionally

                                                 13
            Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 14 of 18




to publish false material in violation of DJ Khaled's and ATK's rights. Accordingly, this matter is

entirely precluded from coverage under Coverage B of the CGL Policy by the application of

Exclusion B, "Material Published With Knowledge of Falsity."

                             Third Claim for Declaratorv Judgment:

Certain Other Exclusions in Coverage B of the CGL Policy Apply, In Part, to Preclude Any
         Duty to Defend or Indemnify Business Moves for the Underlying Action

          51.   Hiscox adopts and incorporates herein by reference the allegations in all proceeding

piragraphs as if fully repeated herein.

          52.   Counts 1 and 2 of the Underlying Action allege that Business Moves is guilty of a

criminal misdemeanor under New York Civil Rights Law. Accordingly those counts are precluded

from coverage under Coverage B of the CGL Policy by the application of Exclusion D, "Criminal

Acts."

          53.   The Underlying Action alleges that Business Moves is liable, in part, for trademark

infringement. Trademark infringement is not included in the definition of "personal and

advertising injury," and is therefore not within the insuring agreement of Coverage B of the CGL

Policy.

          54.   Moreover, even if trademark infringement were insured under Coverage B, all such

allegations are precluded from coverage under Coverage B of the CGL Policy by the application

of Exclusion I, "Infringement Of Copyright, Patent, Trademark Or Trade Secret."

          55.   The Underlying Action alleges that Business Moves is liable, in part, for the

unauthorized use of certain names and products in e-mail, domain names and metatags.

Accordingly, these allegations are precluded from coverage under Coverage B of the CGL Policy

by the application of Exclusion L, "Unauthorized Use of Another's Name or Product."

                                                 14
         Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 15 of 18




                            Fourth Claim for Declaratory Judgment:

             The Definitions and Exclusions found in the PL Policy Apply to
   Preclude Any Duty to Defend or Indemnify Business Moves for the Underlying Action

        56.    Hiscox adopts and incorporates herein by reference the allegations in all proceeding

paragraphs as if fully repeated herein.

        57.    The Underlying Action alleges that Business Moves is liable for intentional acts,

dishonesty through its use of the tenn "deceptive," criminal conduct, and knowingly and

intentional acts. Accordingly, these allegations are precluded from coverage by the application of

Exclusion A of the PL Policy.

       58.     The Underlying Action alleges that Business Moves made profits and gained

advantages through the use of trademarks to which they were not entitled. Accordingly, these

allegations are precluded from coverage by the application of Exclusion B of the PL Policy.

       59.     To the extent that the Underlying Action seeks damages for bodily injury or

property damage, these allegations would be precluded from coverage by the application of

Exclusion K of the PL Policy.

       60.     The Underlying Action's primary assertion is that, through the acquisition of

trademarks to which Business Moves is not entitled, and the threat of litigation against those who

do not honor that trademark, which infringes upon Underlying Plaintiffs' trademarks, Business

Moves has committed the above-referenced violations of federal and New York law. These

allegations would be precluded from coverage by the application of Exclusion M of the PL Policy.

       61.     The Underlying Action's assertion states that Business Moves falsely represents in

its advertisements of its products featuring the disputed trademarks, either openly or by implication

that it has the trademark rights which Underlying Plaintiffs state they do not, and further, that

                                                 15
         Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 16 of 18




Business Moves does so knowing it has no rights in those trademarks. These allegations would be

precluded from coverage by the application of Exclusion N of the PL Policy.

       62.     The Underlying Action's assertion states that Business Moves is liable for multiple

damages for violations of New York law. These allegations would be precluded from coverage by

the application of the Damages definitions, Paii E of Definitions in the PL Policy.

       63.     The Underlying Action's assertion states that Business Moves is liable for illegally

obtaining trademarks rightfully belonging to Underlying Plaintiffs; for falsely implying that it has

trademark rights it does not; that it slanders Underlying Plaintiffs' own trademark 1ights to others,

such as Haddad Brands; and that in doing so, Business Moves violates New York privacy and civil

rights laws, federal law on trademark infringement, and defames Underlying Plaintiffs

commercially. These allegations would be precluded from coverage by the application of the

Professional Services definition found in Endorsement DPL E5018 CW (08/15) of the PL Policy,

as none of these alleged "wrongful acts" fall within the definition of covered Professional Services.

       64.     The Underlying Action's assertion states that Business Moves violated the civil,

privacy, commercial and trademark rights of the Underlying Plaintiffs in the connection of the

sale of goods and products featuring the disputed trademark language. These allegations would

be precluded from coverage, even if Business Moves' actions were Professional Services under

the definition found in Endorsement DPL E5018 CW (08/15), in that the PL Policy excludes

claims based upon the perfonnance or failure to perfonn professional services in connection with

Your Sale of any goods or products.




                                                 16
            Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 17 of 18




                                       PRAYER FOR RELIEF

WHEREFORE, Hiscox Insurance Company, Inc. prays for relief as follmvs:

1.        A judicial declaration that there is no coverage for the Underlying Action under Coverage

          A of the CGL Policy, and therefore Hiscox does not owe any duty to defend or indemnify

          Business Moves;

2.        A judicial declaration that there is no coverage for the Underlying Action under Coverage

          B of the CGL Policy, and therefore Hiscox does not owe any duty to defend or indemnify

          Business Moves;

3.        A judicial declaration that ce1iain exclusions applicable to Coverage B apply, at least in

          part, to preclude coverage for the Underlying Action, and therefore Hiscox does not owe

          any duty to indemnify Business Moves under the CGL policy;

4.        A judicial declaration that because of the definitions and exclusions applicable to    the

          PL Policy, Hiscox does not cnve any duty to indemnify Business Moves under the PL

          Policy; and

5.        An Order awarding Hiscox such additional relief as in law or equity may be approp1iate,

          including recoupment of costs of defense incurred by Hiscox to date in Business Moves'

          defense against the Underlying Action.

 Dated:          New York, New York                     Respectfully submitted,
                 November 2, 2018



                                                By:     ~
                                                        Laura B. Dowgm
                                                        COZEN O'CONNOR
                                                                              ,._
                                                                                  Q
                                                        45 Broadway Atrium, 16th Floor
                                                        New York, New York 10006

                                                   17
  Case 1:18-cv-10222-PAE Document 1 Filed 11/02/18 Page 18 of 18




                                    Tel: (212)-453-3775
                                    Fax: (646)-461-2087
                                    Email: LDowgin@cozen.com
                                    Attorneys.for Plaintiff



38941962vl




                               18
